Exhibit 10.02

Execution Version

SUPPLEMENTAL INDENTURE

Supplemental Indenture (this “Supplemental Indenture”), dated as of June 19,
2012 among Hypercube, LLC, a Delaware limited liability company (“Hypercube”),
Annex Holdings HC Corporation, a Delaware corporation (“Annex”), and Rubik
Acquisition Company, LLC, a Delaware limited liability company (“Rubik” and,
together with Hypercube, and Annex, each, a “Guaranteeing Subsidiary” and,
together, the “Guaranteeing Subsidiaries”), West Corporation, a Delaware
corporation (the “Issuer”), and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, each of West Corporation and the Guarantors (as defined in the
Indenture referred to below) has heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of October 5, 2010, providing
for the issuance of an unlimited aggregate principal amount of 8  5/8% Senior
Notes due 2018 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which each Guaranteeing Subsidiary shall
unconditionally guarantee all of the Issuer’s Obligations under the Notes and
the Indenture on the terms and conditions set forth herein and under the
Indenture (the “Guarantee”);

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture; and

WHEREAS, all things necessary to make this Supplemental Indenture the legal,
valid and binding obligation of the Issuer and each Guaranteeing Subsidiary have
been done.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. Each Guaranteeing Subsidiary hereby agrees as
follows:

(a) Along with all Guarantors named in the Indenture, to jointly and severally
unconditionally guarantee to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of the Indenture, the Notes or the
obligations of the Issuer hereunder or thereunder, that:

(i) the principal of and interest, premium and Additional Interest, if any, on
the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuer to the Holders or the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and



--------------------------------------------------------------------------------

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors and each Guaranteeing Subsidiary shall be jointly and severally
obligated to pay the same immediately. This is a guarantee of payment and not a
guarantee of collection.

(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuer, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

(c) The following are hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Issuer, any right to require a proceeding first against the Issuer, protest,
notice and all demands whatsoever.

(d) This Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, the Indenture and this Supplemental
Indenture, and each Guaranteeing Subsidiary accepts all obligations of a
Guarantor under the Indenture.

(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors (including each Guaranteeing Subsidiary), or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Issuer or the Guarantors, any amount paid either to the Trustee or
such Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(f) No Guaranteeing Subsidiary shall be entitled to any right of subrogation in
relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby.

(g) As between each of the Guaranteeing Subsidiaries, on the one hand, and the
Holders and the Trustee, on the other hand, (x) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article 6 of the Indenture
for the purposes of this Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by each
Guaranteeing Subsidiary for the purpose of this Guarantee.

(h) Each Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under this Guarantee.

(i) Pursuant to Section 10.02 of the Indenture, after giving effect to all other
contingent and fixed liabilities that are relevant under any applicable
Bankruptcy or fraudulent conveyance laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article 10 of the Indenture, this new Guarantee shall be limited
to the maximum amount permissible such that the obligations of each Guaranteeing
Subsidiary under this Guarantee will not constitute a fraudulent transfer or
conveyance.

 

2



--------------------------------------------------------------------------------

(j) This Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes and Guarantee, whether as a “voidable preference”,
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Note shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

(k) In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(l) This Guarantee shall be a general unsecured senior obligation of each
Guaranteeing Subsidiary, ranking pari passu with any other future Senior
Indebtedness of each Guaranteeing Subsidiary, if any.

(m) Each payment to be made by a Guaranteeing Subsidiary in respect of this
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

(3) Execution and Delivery. Each Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) Merger, Consolidation or Sale of All or Substantially All Assets.

(a) Except as otherwise provided in Section 5.01(c) of the Indenture, no
Guaranteeing Subsidiary may consolidate or merge with or into or wind up into
(whether or not the Issuer or such Guaranteeing Subsidiary is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i)(A) such Guaranteeing Subsidiary is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Guaranteeing Subsidiary) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation organized
or existing under the laws of the jurisdiction of organization of such
Guaranteeing Subsidiary, as the case may be, or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (such
Guaranteeing Subsidiary or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than such Guaranteeing Subsidiary, expressly
assumes all the obligations of such Guaranteeing Subsidiary under the Indenture
and such Guaranteeing Subsidiary’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;

 

3



--------------------------------------------------------------------------------

(C) immediately after such transaction, no Default exists; and

(D) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with the Indenture; or

(ii) the transaction is made in compliance with Sections 4.10(a)(1) and (2) of
the Indenture;

(b) Subject to certain limitations described in the Indenture, the Successor
Person will succeed to, and be substituted for, such Guaranteeing Subsidiary
under the Indenture and such Guaranteeing Subsidiary’s Guarantee.
Notwithstanding the foregoing, any Guaranteeing Subsidiary may merge into or
transfer all or part of its properties and assets to another Guarantor or the
Issuer.

(5) Releases.

The Guarantee of any Guaranteeing Subsidiary shall be automatically and
unconditionally released and discharged, and no further action by such
Guaranteeing Subsidiary, the Issuer or the Trustee is required for the release
of such Guaranteeing Subsidiary’s Guarantee, upon:

(1)(A) any sale, exchange or transfer (by merger or otherwise) of the Capital
Stock of such Guaranteeing Subsidiary (including any sale, exchange or
transfer), after which such Guaranteeing Subsidiary is no longer a Restricted
Subsidiary or all or substantially all the assets of such Guaranteeing
Subsidiary which sale, exchange or transfer is made in compliance with Sections
4.10(a)(1) and (2) of the Indenture;

(B) the release or discharge of the guarantee by such Guaranteeing Subsidiary of
the Senior Credit Facilities or the guarantee which resulted in the creation of
the Guarantee, except a discharge or release by or as a result of payment under
such guarantee;

(C) the proper designation of such Guaranteeing Subsidiary as an Unrestricted
Subsidiary; or

(D) the Issuer exercising its Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 of the Indenture or the Issuer’s obligations
under the Indenture being discharged in accordance with the terms of the
Indenture; and

(2) such Guaranteeing Subsidiary delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Indenture relating to such transaction have been
complied with.

(6) No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of any Guaranteeing Subsidiary shall have any liability for any
obligations of the Issuer or the Guarantors (including such Guaranteeing
Subsidiary) under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

 

4



--------------------------------------------------------------------------------

(7) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(8) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by each Guaranteeing Subsidiary.

(11) Subrogation. Each Guaranteeing Subsidiary shall be subrogated to all rights
of Holders of Notes against the Issuer in respect of any amounts paid by each
Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, no Guaranteeing Subsidiary shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under the
Indenture or the Notes shall have been paid in full.

(12) Benefits Acknowledged. Each Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. Each Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(13) Successors. All agreements of each Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in Section 2(k) hereof or elsewhere in this Supplemental Indenture. All
agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

HYPERCUBE, LLC By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer ANNEX
HOLDINGS HC CORPORATION By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer RUBIK
ACQUISITION COMPANY, LLC By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

[Signature Page – Supplemental Senior Notes Indenture No. 3 (2018)]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS TRUSTEE By:  

/s/ Lawrence W. Kusch

Name:   Lawrence W. Kusch Title:   Vice President

[Signature Page – Supplemental Senior Notes Indenture No. 3 (2018)]

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

WEST CORPORATION

 

By:

 

/s/ Paul M. Mendlik

Name:

  Paul M. Mendlik

Title:

  Chief Financial Officer and Treasurer

 

[Signature Page – Supplemental Senior Notes Indenture No. 3 (2018)]